                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM TIERNO,                        :

                  Petitioner           :
                                           CIVIL ACTION NO. 3:14-1157
            v.                         :
                                                (Judge Mannion)1
Superintendent,                        :
SCI-Smithfield
                                       :
                  Respondent

                               MEMORANDUM

      Petitioner, William Tierno, filed the instant petition for writ of habeas

corpus pursuant to to 28 U.S.C. §2254. He attacks a conviction imposed by the

Court of Common Pleas for Schuylkill County, Pennsylvania. (Doc. 1).

Following careful consideration of the parties’ submissions, and for the reasons

discussed below, the Court will deny the petition for writ of habeas corpus.



I.    Background

      The following background has been extracted from the Pennsylvania

Superior Court’s May 24, 2013 Opinion, affirming the dismissal of Petitioner’s

first Post Conviction Relief Act (“PCRA”) petition. (Doc. 25-1 at 189, Opinion



     1
       This case was originally before the Hon. Wm. J. Nealon. It was reassigned
to the undersigned on August 30, 2018.
dated May 24, 2013).

     The PCRA court summarized the relevant facts and testimony
     presented at the March 29, 2012 PCRA hearing as follows:

          [Appellant] has an extensive criminal history of
          approximately 13 different cases, beginning with a
          burglary of an occupied building in 1980 in
          Philadelphia. On August 30, 2010, [Appellant] pled
          guilty and was sentenced in two separate new
          incidents, namely, No. 866-09, which involved charges
          of felony conspiracy and robbery, felony robbery and a
          misdemeanor theft by unlawful taking and receiving
          stolen property; and No. 1290-09, which involved
          charges of felony conspiracy and robbery and a
          misdemeanor for theft by unlawful taking and terroristic
          threats. In No. 866-09, [Appellant] was represented by
          the Public Defender’s office, Attorney Tim Pellish
          (“Pellish”), and in No. 1290-09, he was represented by
          private counsel, Attorney James Conville (“Conville”),
          who was appointed by [the trial court’s] President
          Judge due to a possible conflict of interest in that case
          with the public defender’s office also representing hi[s]
          co-defendant. The guilty plea paperwork indicates
          [Appellant] faced a mandatory sentence of 25 years to
          life, pursuant to 42 Pa.C.S.[A.] § 9714, because it was
          his third felony or third “strike”. The plea bargain
          reached caused [Appellant] to be sentenced [on August
          30, 2010] to a total sentence of 12 to 24 years[‘]
          incarceration at a state correctional facility, after the
          Commonwealth reduced the grading of the felonies
          charged from a level 1 to a level 3 as part of a plea
          bargain on the two cases.

          [Appellant] filed a timely pot-sentence motion and then
          appealed its denial to the Pennsylvania Superior Court,
          which dismissed his appeal for failure to file a brief in
          December 29, 2011.

                                     2
             On February 5, 2012, [Appellant] filed a timely PCRA
             petition2 in which he asserts that his two attorneys were
             ineffective because both misinformed him of the
             maximum sentence that could be imposed if he went to
             trial, as did the Commonwealth, which contributed to
             his decision to plead guilty. He also states that he was
             given improper instructions by a government official
             about his right to an appeal. [Appellant] requested to
             proceed pro se. [Appellant] seeks to be allowed to
             withdraw his guilty plea and proceed to trial. [The
             PCRA court] appointed the Pubic Defender’s office to
             represent [Appellant] by Order dated February 16,
             2012.

             On March 1, 2012, [Appellant] requested that the
             upcoming hearing be held by way of video conference.
             [The PCRA court] granted this request on March 7,
             2012.

             On March 8, 2012, [Appellant], acting pro se, filed an
             amended PCRA petition including a citation to 42
             Pa.C.S.[A.] §9714(a)(2) in his claim of ineffective
             assistance of counsel. [Appellant] again requested a
             hearing, although one was already scheduled.

             [The PCRA court] held a hearing on March 29, 2012. At
             that hearing, [Appellant] was represented by Attorney
             Michael Stine of the Public Defender’s office. At the
             very beginning of the hearing, [the PCRA court] agreed
             to consider the amended PCRA petition even though it
             was filed pro se, and requested that [Appellant] file all
             further papers through his counsel, to which [Appellant]
             agreed. [Appellant] explained to the [PCRA c]ourt that

      2
        [The PCRA court is] treating this as the original PCRA petition. [Appellant]
calls it an amended PCRA petition because [Appellant] believes he first filed a
PCRA petition in his direct appeal. [The trial court] treated that so-called PCRA
petition as a petition to reinstate his appeal nunc pro tunc.
                                         3
he only filed the paper himself because he did not know
that he had been appointed counsel at that point.

During the entire hearing, Attorney Stine represented
[Appellant] with no objection by [Appellant]. Both
Attorneys Conville and Pellish were called and
examined by Attorney Stine on behalf of [Appellant].
Both Conville and Pellish testified that they told
[Appellant] that if he was convicted of the charges, he
would face 25 years to life imprisonment. Both
explained to him that this was the mandatory sentence
for a third violent crime. At the time of their
conversation, [Appellant] disagreed and told Conville
that was not correct. [Appellant] believed that one
burglary in Philadelphia involved a home which was
unoccupied. Conville then saw documentation from the
District Attorney substantiating that the Philadelphia
burglary occurred in an occupied home. It was after the
District Attorney produced paperwork substantiating the
fact that the prior burglary was in an occupied home,
that [Appellant] decided to accept the plea offer.
Conville testified that the District Attorney also made it
very clear that they intended to seek a 25 year to life
sentence. Conville also documented the same in a
written letter to [Appellant] dated November 16, 2009.
Conville stated that the District Attorney offered a 6 to
12 year sentence on his case, which combined with the
other case, resulted in an offer of 12 to 24 years, and
also reduced the felony from an F1 to an F3 which
greatly reduced the standard sentencing guideline
range.

On cross-examination, Conville stated that the reduced
sentence was not the only reason [Appellant] pled
guilty. The Commonwealth had an extremely strong
case against [Appellant] which included both written
and verbal confessions to the crimes by [Appellant].


                            4
After Conville finished testifying, [Appellant] asked for
and received a private conference with Attorney Stine.

Attorney Pellish’s testimony confirmed that in No. 866-
09, [Appellant] had the same question about whether
the third strike rule was going to come into play. Pellish
reviewed the paperwork the District Attorney had
obtained on the earlier burglary, which confirmed that
a person was present in the home burglarized by
[Appellant]. Pellish relayed this information to
[Appellant] and reviewed the sentencing guidelines with
him, telling him of the possibility that if he was
convicted, he may face a mandatory 25 years to life
sentence, which Pellish believed would be the case.
Pellish believed that [Appellant] never accepted that he
was subject to the third strike rule, and planned to
challenge the sentence if he was convicted. Most of
their conversations, in fact, centered on whether or not
the third strike applied, as opposed to [Appellant]’s guilt
or innocence. In this case, in addition to written and
verbal confessions given by [Appellant], a victim was
able to identify [Appellant].

At the end of Pellish’s testimony, [Appellant] again
asked for a private conference with Stine, after which
Stine asked Pellish a few more questions about the
confessions by [Appellant] and [Appellant]’s
unsuccessful pre-trial suppression motion, and whether
the confessions could still be challenged during a trial.
Stine also asked about the strength of the victim’s
identification of [Appellant].

Stine then called [Appellant] to testify. [Appellant]
stated that he disagreed with Conville that he was
subject to a mandatory 25 years to life sentence.
[Appellant] testified that after a joint visit with both
attorneys, he rejected the District Attorney’s plea offer
and told them to file a suppression motion, which they

                            5
      did. When the motion was denied, they again visited
      him and advised him of the prior burglary and proof that
      a person was present in the home, and advised him to
      take the plea bargain because he was facing a third
      strike sentencing. [Appellant] testified that he believed
      both Conville and Pellish when they said they had seen
      this paperwork on the prior burglary. [Appellant] stated
      that he became scared that he was going to spend the
      rest of his life in jail, because they both advised him of
      that, but that neither attorney threatened him to take
      the deal. [Appellant] therefore accepted the District
      Attorney’s offer and pled guilty. [Appellant] disputed
      that either attorney ever told him that the voluntariness
      of his confessions could be challenged at trial.
      [Appellant] also disputed that he was ever told that the
      testimony of a co-defendant could be challenged as
      well. Finally, [Appellant] emphasized that he had never
      personally seen the documentation provided by the
      District Attorney regarding the prior burglary.

PCRA Court Opinion, 8/3/12, at 1-6 (footnote in original).

On June 14, 2012, the PCRA court held a second evidentiary
hearing during which the Commonwealth introduced certified
records of Appellant’s burglary convictions, indicating that
individuals were present in the homes at the time of each crime.
See N.T. 6/14/12 at 3, 5, 11. During this hearing, Appellant
indicated via videoconference that he wished to represent himself.
Id. at 6. On June 21, 2012, while still represented by Attorney Stine,
Appellant filed a pro se “Motion for Leave to File Supplemental
Amended PCRA Petition.” That same day, Appellant filed a 17-
page handwritten pro se “Third Request to Waive Counsel and
Proceed Pro Se.” on July 27, 2012, Appellant filed a pro se “PCRA
Petitioner/With Amended PCRA Petition.”

As noted, the PCRA court entered an order dismissing Appellant’s
initial PCRA petition, as well as his amended and supplemental
petitions, on August 3, 2012. See PCRA Court Order, 8/3/12, at 1-

                                  6
      2, ¶1. A subsequent motion to withdraw filed by Attorney Stine was
      also granted by the PCRA court on August 3, 2012. On August 12,
      2012, Appellant filed a timely pro se notice of appeal.3 Thereafter,
      Appellant retained private counsel, Jerome M. Brown, Esquire
      (Attorney Brown), who entered his appearance on September 25,
      2012.[ ] (footnote omitted).

      On appeal, Appellant raises the following issues for our review:

      1.    Did the [PCRA c]ourt err in finding that Appellant’s trial
            [c]ounsel were not ineffective when the [PCRA c]ourt’s
            decision was based upon the fact that they provided
            appropriate advice as to whether Appellant was a third-
            strike offender when it is clear from the case law that
            he was only a second-strike offender?

      2.    Did the [PCRA c]ourt err in not permitting Appellant to
            present his claim that the Commonwealth had
            presented perjured testimony during the hearing on the
            motion to suppress his statements when Appellant
            asserted in his PCRA Motion that the statement had
            been unlawfully induced by a promise of concurrent
            sentencing and there was evidence that such a
            promise had been made?

      Appellant’s Brief at 2.

Id. By Memorandum Opinion dated May 24, 2013, the Superior Court affirmed

the PCRA court’s dismissal of Tierno’s petition. Id.

      Tierno filed a timely allowance of appeal to the Pennsylvania Supreme


     3
       Although not ordered to do so by the PCRA court, Appellant filed a pro se
statement of errors complained of an appeal, in accordance with Pa.R.A.P.
1925(b), on August 28, 2012. The PCRA court, in turn, adopted the opinion it
drafted in support of its August 3, 2012 order as its Rule 1925(a) opinion.
                                        7
Court, in which he raised the following issues for review:

      1.    Did the PCRA Court err in finding that Petitioner’s trial
            counsel were not ineffective when that Court decided
            they provided appropriate advice as to whether
            Appellant was a third-strike offender when it is clear
            from case law that he was only a second-strike
            offender?

      2.    Did the lower Court err in not permitting Petitioner to
            present his claim that the Commonwealth had
            presented perjured testimony during the hearing on the
            motion to suppress his statements when Petitioner
            asserted in his PCRA motion that the statement had
            been unlawfully induced by a promise of concurrent
            sentencing in two counties, and there was evidence
            that such a promise had been made and kept?

(Doc. 25-1 at 251).

      On January 16, 2014, the Pennsylvania Supreme Court denied Tierno’s

petition for allowance of appeal. (Doc. 25-1 at 297).

      On June 17, 2014, Petitioner filed the instant petition for writ of habeas

corpus in which he raises the following grounds for relief:

      1.    Whether guilty plea counsel were ineffective for
            advising Petitioner was a third strike offender under 42
            Pa.C.S.A. §9714(a)(2), where Petitioner was never
            sentenced as a second strike offender under provisions
            of 42 Pa.C.S.A. §9714(a)(1).

      2.    Violation of Due Process when the PCRA court denied
            Petitioner the opportunity to be heard on police
            testifying falsely at suppression hearing.


                                       8
 (Doc. 1, petition).

          In accordance with United States v. Miller, 197 F.3d 644 (3d Cir. 1999)

and Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000), the Court issued formal

notice to Tierno that he could either have the petition ruled on as filed, that is,

as a §2254 petition for writ of habeas corpus and heard as such, but lose his

ability to file a second or successive petition, absent certification by the court

of appeal, or withdraw his petition and file one all-inclusive §2254 petition within

the one-year statutory period prescribed by the Antiterrorism Effective Death

Penalty Act (“AEDPA”). (Doc. 4).

          In response to this Court’s Miller/Mason Order, on August 5, 2014,

Petitioner filed a motion to stay the above captioned action pending the

Pennsylvania Supreme Court’s decision in Commonwealth v. Armstrong 83,

A.3d. 411 (Pa. 2014), which Petitioner believed has direct relevance to the

challenges to his August 2010 conviction and sentence. (Doc. 8). By Order

dated October 21, 2014, Petitioner’s action was stayed pending the decision in

Commonwealth v. Armstrong 83, A.3d. 411 (Pa. 2014). (Doc. 9).

          On April 3, 2015, Petitioner filed a motion to lift the Court’s stay (Doc. 10),

along with a Memorandum of Law, (Doc. 18), raising the following grounds for

relief:


                                             9
      1.     Whether guilty plea counsel were ineffective for
             advising that petitioner was a third-strike offender under
             42 Pa.C.S.A. §9714(a)(2), where Petitioner was never
             sentenced as a second-strike offender under the
             provisions of 42 Pa.C.S.A. §9714(a)(1).

      2.     Whether the guilty plea was involuntarily, unknowingly,
             and unintelligently entered?

(Doc. 18 at 4).

      By Order dated April 17, 2015, the stay was lifted, Petitioner’s action was

reopened and the Respondent was directed to file a response to the petition.

(Doc. 21). A response (Doc. 25) and traverse (Doc. 33) were then filed.

      On October 9, 2015, Petitioner filed an amended petition for writ of

habeas corpus, in which he seeks to raise only the following grounds for relief:

      1.     Trial counsel was ineffective for misadvising Petitioner
             he was subject to 25 years to life in prison under
             Pennsylvania’s three-strike law where counsel failed to
             investigate whether 1993 burglary conviction was a
             strike in light of Petitioner never serving the sentence
             for said conviction.

      2.     Post conviction counsel was also ineffective for failing
             to raise and/or defaulting the above ineffective
             assistance claim.

 (Doc. 37). Respondent was then directed to file a response to the amended

petition. (Doc. 38). A response (Doc. 41) and traverse (Doc. 43) having been

filed, the petition is ripe for disposition.


                                          10
II.   Standards of Review

      A habeas corpus petition pursuant to 28 U.S.C. §2254 is the proper

mechanism for a prisoner to challenge the “fact or duration” of his confinement.

Preiser v. Rodriguez, 411 U.S. 475, 498-499 (1973). “[I]t is not the province of

a federal habeas court to reexamine state-court determinations on state-law

questions.” Estelle v. McGuire, 502 U.S. 62, 67-8 (1991). Rather, federal

habeas review is restricted to claims based “on the ground that [petitioner] is

in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. §2254(a); Estelle, 502 U.S. at 67-8 (1991); see also Pulley

v. Harris, 465 U.S. 37, 41 (1984); Johnson v. Rosemeyer, 117 F.3d 104 (3d Cir.

1997).

      A. Exhaustion

      It is well-established that a federal court may not entertain the merits of

a petition for writ of habeas corpus unless available state court remedies have

been exhausted. 28 U.S.C. §2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999).4 Because the exhaustion doctrine is designed to give the state

3
 Exhaustion is excused if “there is an absence of available State corrective
process[,] or ... circumstances exist that render such process ineffective to
protect the rights of the applicant.” Lines v. Larkins, 208 F.3d 153, 163 (3d Cir.
2000), quoting 28 U.S.C. §2254(b)(1)(B)(i) and (ii). Hence, “exhaustion is not
required if there is inordinate delay in state procedures, id. at 250, or if state
officials have obstructed the petitioner's attempts to obtain state remedies.” Id.
                                       11
courts a full and fair opportunity to resolve federal constitutional claims before

those claims are presented to the federal courts, state prisoners must invoke

one complete round of the state’s established appellate review process. Id. at

845. The habeas corpus petitioner shoulders the burden of establishing

exhaustion of state court remedies. Lines v. Larkins, 208 F.3d 153, 159 (3d Cir.

2000), citing Lambert v. Blackwell, 134 F.3d 506, 513 (3d. Cir. 1997). The

threshold inquiry in the exhaustion analysis is whether the claims asserted in

the habeas corpus petition have been “fairly presented” to the state courts.

Picard v. Connor, 404 U.S. 270, 275 (1971). “All claims that a petitioner in state

custody attempts to present to a federal court for habeas review must have

been fairly presented to each level of the state courts.” Lines, 208 F.3d at 159.

See also Baldwin v. Reese, 541 U.S. 27 (2004)(holding that “to provide the

State with the necessary ‘opportunity,’ the prisoner must ‘fairly present’ his

claim in each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature

of the claim.”). The Court finds that Petitioner’s issues raised in the instant

petition to be exhausted.

      B. Merits



at 163, citing Mayberry v. Petsock, 821 F.2d 179 (3d Cir. 1987).
                                       12
      Section 2254(d) of Title 28 of the United States Code provides, in

pertinent part, that an application for a writ of habeas corpus premised on a

claim previously adjudicated on the merits in state court shall not be granted

unless:

      (1) [the decision] was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by
      the Supreme Court of the United States; or

      (2) [the decision] was based on an unreasonable determination of
      the facts in light of the evidence presented in the State court
      proceeding.


28 U.S.C. §2254(d). To establish that the decision was contrary to federal law

“it is not sufficient for the petitioner to show merely that his interpretation of

Supreme Court precedent is more plausible than the state court’s; rather, the

petitioner must demonstrate that Supreme Court precedent requires the

contrary outcome.” Matteo v. Superintendent, 171 F.3d 877, 888 (3d Cir. 1999).

Similarly, a federal court will only find a state court decision to be an

unreasonable application of federal law if the decision, “evaluated objectively

and on the merits, resulted in an outcome that cannot reasonably be justified

under existing Supreme Court precedent.” Id.

      Further, under 28 U.S.C. §2254(e)(1), a federal court is required to

presume that a state court’s findings of fact are correct. A petitioner may only

                                       13
rebut this presumption with clear and convincing evidence of the state court’s

error. Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the clear and

convincing standard in §2254(e)(1) applies to factual issues, whereas the

unreasonable application standard of §2254(d)(2) applies to factual decisions)

Matteo, 171 F.3d at 888; Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir.

2005). This presumption of correctness applies to both explicit and implicit

findings of fact. Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000).

Consequently, a habeas petitioner “must clear a high hurdle before a federal

court will set aside any of the state court’s factual findings.” Mastracchio v.

Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

      Like the “unreasonable application” prong of paragraph (1), a factual

determination should be adjudged “unreasonable” under paragraph (2) only if

the court finds that a rational jurist could not reach the same finding on the

basis of the evidence in the record. 28 U.S.C. § 2254(d)(2); Porter v. Horn, 276

F. Supp 2d 278, 296 (E.D. Pa. 2003); see also Torres v. Prunty, 223 F.3d 1103,

1107-08 (9th Cir. 2000); cf. Jackson v. Virginia, 443 U.S. 307, 316 (1979). “This

provision essentially requires the district court to step into the shoes of an

appellate tribunal, examining the record below to ascertain whether sufficient

evidence existed to support the findings of fact material to the conviction.”


                                       14
Breighner v. Chesney, 301 F. Supp 2d 354, 364 (M.D. Pa. 2004) (citing 28

U.S.C. §2254(d)(2) and (f)5). Mere disagreement with an inferential leap or

credibility judgment of the state court is insufficient to permit relief. Porter, 276

F. Supp 2d at 296; see also Williams v. Taylor, 529 U.S. 362, 408-09 (2000);

Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the finding lacks

evidentiary support in the state court record or is plainly controverted by

evidence therein should the federal habeas court overturn a state court’s factual

determination. Porter, 276 F. Supp 2d at 296; see also Williams, 529 U.S. at

408-09.

      C.    Ineffective Assistance of Counsel

      In Strickland v. Washington, 466 U.S. 668, 688 (1984), the United States

Supreme Court held that to prove a constitutional violation for ineffective

assistance of counsel, a habeas petitioner must meet a two-pronged test. The

petitioner must show “that counsel's performance was deficient” and that “the

deficient performance prejudiced the defense.” Id. at 687; accord Deputy v.

Taylor, 19 F.3d 1485, 1493 (3d Cir.1994).


4
  “If the applicant challenges the sufficiency of the evidence adduced in such
State court proceeding to support the State court’s determination of a factual
issue made therein, the applicant, if able, shall produce that part of the record
pertinent to a determination of the sufficiency of the evidence to support such
determination.” 28 U.S.C. §2254(f).
                                         15
      To demonstrate deficient performance, a petitioner must show that

“counsel's performance fell below an objective standard of reasonableness.”

Strickland, 466 U.S. at 688; accord Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.

2001). A reviewing court must “indulge a strong presumption that counsel's

conduct falls within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689; accord Jermyn, 266 F.3d at 282; Berryman v.

Morton, 100 F.3d 1089, 1094 (3d Cir. 1996). If, under the circumstances,

counsel's actions might be considered sound trial strategy, the presumption is

not rebutted, Strickland, 466 U.S. at 689, because “substantial deference is to

be accorded counsel's tactical decisions.” United States v. Wiener, 127 F.

Supp.2d 645, 648 (M.D. Pa. 2001). A decision supported by “reasonable

professional judgment does not constitute ineffective assistance of counsel.

See Burger v. Kemp, 483 U.S. 776, 794 (1987). It follows that counsel cannot

be deemed ineffective for pursuing a meritless claim. Hartey v. Vaughn, 186

F.3d 367, 372 (3d Cir. 1999).

      A petitioner satisfies the second prong and shows prejudice when “there

is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” Strickland, 466


                                       16
U.S. at 694; accord Frey v. Fulcomer, 974 F.2d 348, 358 (3d Cir.1992) “Without

proof of both deficient performance and prejudice to the defense ... it could not

be said that the sentence or conviction resulted from a breakdown in the

adversary process that rendered the result of the proceeding unreliable, and the

sentence or conviction should stand.” Bell v. Cone, 535 U.S. 685, 695

(2002)(internal quotations and citation omitted). In assessing whether the result

of the proceeding might have been different, a reviewing court must consider

the “totality of the evidence before the judge or jury.” Strickland, 466 U.S. at

695; Jermyn, 266 F.3d at 283. However, “a court can choose to address the

prejudice prong before the ineffectiveness prong and reject an ineffectiveness

claim solely on the ground that the defendant was not prejudiced.” Rolan v.

Vaughn, 445 F.3d 671, 678 (3d. Cir. 2006). “The object of an ineffective

assistance claim is not to grade counsel's performance. If it is easier to dispose

of an ineffective assistance claim on the ground of lack of sufficient prejudice,

which we expect will often be so, that course should be followed.” Id.

      When the Pennsylvania state courts reviewed the claim raised by Tierno,

Strickland’s familiar two-pronged test was the “clearly established federal law”

applicable to ineffective assistance of counsel claims. Under Pennsylvania state

jurisprudence, a three-prong test is applied to ineffective assistance of counsel


                                       17
claims, but is, in substance, identical to the Strickland test. See, e.g.,

Commonwealth v. Johnson, 565 Pa. 51, 771 A.2d 751, 757 (Pa. 2001). The

Third Circuit Court of Appeals has held that Pennsylvania’s test for assessing

ineffective assistance of counsel claims is not contrary to Strickland. Jacobs v.

Horn, 395 F.3d 92, 107 n. 9 (3d Cir. 2005); Werts v. Vaughn, 228 F.3d 178, 204

(3d Cir. 2000). Thus, under §2254(d)(1), the relevant inquiry in addressing an

ineffectiveness claim that has been adjudicated on the merits is whether the

Pennsylvania state court decision involved an unreasonable application of

Strickland. Jacobs, 395 F.3d at 107 n. 9; Werts, 228 F.3d at 204.

      Petitioner in this case advances no argument that the Superior Court

decision is contrary to existing United States Supreme Court precedent. In this

regard, Petitioner does not maintain that the ineffective assistance test applied

by the state court is inconsistent with the test established in Strickland and

developed in its progeny. Thus, Petitioner’s individual assertion of ineffective

assistance will be considered against this standard.

      Petitioner claims that trial counsel was ineffective for misadvising

Petitioner he was subject to 25 years to life in prison under Pennsylvania’s

three-strike law where counsel failed to investigate whether the 1993 burglary

conviction was a strike. In addressing this issue on appeal, the Pennsylvania


                                       18
Superior Court found as follows:

     In the instant matter, the PCRA court authored a comprehensive
     opinion that thoroughly analyzed Appellant’s ineffectiveness claim
     and concluded it was devoid of merit. Specifically, the PCRA court
     stated as follows.

           We find the testimony of Attorneys Conville and Pellish
           to be credible, in that they both correctly told [Appellant]
           that the was going to be subject to a three strike
           mandatory sentence if he was convicted of these
           charges. [Appellant] had the benefit of two separate
           attorneys advising him, one from the public defender’s
           office and one a private counsel appointed by [the
           PCRA c]ourt to avoid a potential conflict of interest with
           a co-defendant in No. 1290-09. Both told [Appellant]
           the same thing as far as his exposure to the mandatory
           sentencing. Both accomplished a reduction in the
           charges through the plea negotiation process which
           significantly reduced his actual sentence.

     PCRA Court Opinion, 8/3/12, at 10.

     Upon careful review of the record, including the parties’ respective
     briefs and the applicable law, and in light of this Court’s scope and
     standard of review, we agree with the PCRA court’s determination.
     This court has long recognized that “counsel cannot be considered
     ineffective for failing to raise a claim that is without merit.” Rivers,
     supra. Instantly, Appellant’s trial counsel advised him that he was
     subject to a mandatory term of 25 years’ imprisonment if convicted
     of a “third-strike”, pursuant to 42 Pa.C.S.A. §9714(a)(2). Section
     9714(a)(2) provides in relevant part, as follows.

           Where the person had at the time of the commission of
           the current offense previously been convicted of two or
           more such crimes of violence arising from separate
           criminal transactions, the person shall be sentenced to
                                       19
      a minimum of at least 25 years of total confinement....

42 Pa. C.S.A. §9714(a)(2). This statute further notes that the
burglary of a structure “adapted for overnight accommodations in
which at the time of the offense any person is present[,]” qualifies
as a “crime of violence.” See id. §9714(g); 18 Pa.C.S.A.
§3502(a)(1).

Contrary to Appellant’s assertion, the law of this Commonwealth
does not mandate that a defendant be sentenced to the mandatory
term on a second-strike before being sentenced as a third-strike
offender, but rather, simply requires that said defendant be
convicted of the necessary underlying “crimes of violence” to trigger
the application of section 9714(a)(2). See Commonwealth v. Ford,
947 A.2d 1251, 1253-1255 (Pa. Super. 2008), appeal denied, 959
A.2d 319 (Pa. 2008). Herein, the record contradicts Appellant’s
assertion that the requirements for a third-strike offender were not
established. Specifically, the record reflects that the
Commonwealth demonstrated that Appellant had the necessary
underlying violent convictions to trigger application of section
9714(a)(2), by introducing certified records of his prior burglary
convictions, indicating that individuals were present in the home at
the time of each crime. See N.T., 6/14/12 at 3, 5, 11.

As such, we conclude that trial counsel’s advice to Appellant to
accept a plea deal was competent, and thus, his guilty plea was
knowing, voluntary and intelligently entered. As the PCRA court
further noted in its opinion,

      [d]uring [Appellant’s] guilty plea, [Appellant] received a
      lengthy colloquy from [the trial c]ourt, including
      extensive dialogue with [the trial] court and his two
      attorneys, Conville and Pellish. We made the finding at
      that time that [Appellant’s] guilty plea was made
      knowingly, understandingly and intelligently. [Appellant]
      knew precisely what he was doing, and what he was


                                 20
            pleading to6 and his very experienced trial counsel, who
            are known to this writer to be experienced and faithful
            to their obligations, concluded and opined that
            [Appellant] was wrong in his assertion that he did not
            know the import of his actions in court at the time of his
            plea.

      PCRA Court Opinion, 8/3/12 at 10-11 (footnote in original). Based
      on the foregoing, Appellant is not entitled to relief on his
      ineffectiveness claim.

(Doc. 14-10 at 6-7). The Superior Court’s decision does not reflect an

unreasonable application of the Strickland test, nor is it an unreasonable

application of the facts in light of the evidence presented in state court.

      To the extent that Petitioner attempts to rely on the Pennsylvania cases

of Commonwealth v. Shiffler, 879 A.2d 185 (Pa. 2005); Commonwealth v.

Leverette, 911 A.2d 998 (Pa. Super. 2006); and Commonwealth v. Armstrong,

74 A.3d 228 (Pa. Super. 2013), aff’d,    A.3d (September 9, 2014), to support

his theory that he would not be eligible for the third-strike mandatory minimum,

the Court finds all of these cases factually distinguishable from the instant

action.

      In Commonwealth v. Shiffler, supra, the defendant was sentenced

      6
      [Appellant’] understanding surrounding his potential sentence if convicted
and his sentence according to his plea bargain must be considered in light of his
decades of experience with the criminal justice system, which began at least 32
years ago in Philadelphia.
                                        21
pursuant to the third-strike provision of 42 Pa.C.S.A. §9714(a)(2) because he

had three prior burglaries. Id. at 187. However, the three burglary convictions

were disposed of when the defendant “pleaded guilty to each charge on the

same day he was sentenced...concurrently.” Id. at 187 n.5. Thus, the

Pennsylvania Supreme Court vacated the sentence, holding that, despite

having three prior burglaries, the defendant could not be sentenced as a third-

strike offender where the defendant “ha[d] not ever been – nor could have

been – sentenced as a second strike offender”. Id. at 194 (emphasis in

original).

      Similarly, in Commonwealth v. Leverette, supra, the Pennsylvania

Superior Court applied Shiffler and held that the defendant could not be

sentenced as a third strike offender because, while the defendant did have the

requisite two prior burglaries, “the sentencing for both incidents occurred on the

same day under the same docket number” Id. at 1002. The Leverette Court

cited the Shiffler Court’s analysis that “he has not ever been – nor could he

have been – sentenced as a second-strike offender”. Id. at 1003.

      Finally, in Commonwealth v. Armstrong, supra, the crime that would

qualify as the requisite third strike was committed before the defendant was

convicted and sentenced on his second strike. Id. at 241-42. As such, the


                                       22
Superior Court found that the third strike provision could not apply because the

defendant “had not been convicted or sentenced as a first-strike offender for

[the first violent crime] when he was arrested for the [second violent crime].” Id.

at 242.

      In the instant action, Tierno’s counsel testified at Petitioner’s PCRA

hearing that the District Attorney showed him documentary proof that Petitioner

had a prior Robbery conviction and a prior Burglary convictions in which a

person was present in a home, qualifying him as a third strike offender. He

further testified that based on the fact that Petitioner was facing a minimum of

25 years in prison, and that the evidence against Petitioner was extremely

strong, they entered into the agreement that Petitioner was ultimately

sentenced under. Thus, unlike the defendants in Shiffler, Leverette and

Armstrong, Petitioner had committed his first crime, served his sentence,

committed his second crime, served his sentence and then committed his third

crime, making him eligible for enhanced punishment as a third strike defendant.

As the Pennsylvania Supreme Court noted in Shiffler, Petitioner has indeed

“persevered in criminal activity despite the theoretically beneficial effects of

penal discipline”. Shiffler at 195 (emphasis in original), as he has indeed

completed the sequence of events in which the Pennsylvania Supreme Court


                                        23
stated was expected for the imposition fo the third-strike: “first offense, first

conviction, first sentencing, second offense, second conviction, second

sentencing.” Id. at 192. Thus, Petitioner’s claim that he did not qualify as a third-

strike offender is without merit. Consequently, Tierno cannot show either prong

of Strickland, as counsel’s advice was not deficient. Petitioner is not entitled to

relief on this claim.

      Petitioner’s next claim that PCRA counsel was ineffective for failing to

raise and/or defaulting the ineffective assistance claim regarding counsel’s

alleged failure to investigate whether Petitioner’s1993 burglary conviction was

a strike, is equally without merit. The extensive testimony at Petitioner’s March

29, 2012 evidentiary hearing on his PCRA petition revolved around whether

Petitioner had sustained two prior convictions that could be considered strikes

under 42 Pa. C.S.A. §9714(a)(2), and whether trial counsel properly advised

him based on those prior convictions. (See Doc. 25-1 at 54, Notes of

Testimony, Evidentiary Hearing, March 29, 2012 at 1-58). This extensive

testimony is solidified by a second limited hearing, held solely for the purpose

of moving for admission, the certified records from the Philadelphia Clerk of

Courts, demonstrating that Petitioner had two prior burglary convictions, in

which someone was present in the home at the time of the crime, qualifying the


                                         24
crime as a crime of violence for purposes of 42 Pa. C.S.A. §9714(a)(2). Thus,

it is apparent that PCRA counsel thoroughly explored trial counsels’

investigation into Petitioner’s prior crimes and Petitioner is not entitled to

habeas corpus relief on his second claim.




III.   Certificate of Appealability.

       “Under the Antiterrorism and Effective Death Penalty Act of 1996

(‘AEDPA’), a ‘circuit justice or judge’ may issue a COA [certificate of

appealability] only if the petitioner ‘has made a substantial showing of the denial

of a constitutional right.’” Tomlin v. Britton, 448 Fed.Appx. 224, 227 (3d Cir.

2011) (citing 28 U.S.C. §2253(c)). “Where a district court has rejected the

constitutional claims on the merits, ... the petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was


                                        25
correct in its procedural ruling.” Id.

             For the reasons set forth herein, Tierno has not made a substantial

showing of the denial of a constitutional right or that jurists of reason would find

it debatable that the procedural rulings are correct, nor would jurists of reason

find the Court’s assessment of the claims debatable or wrong. Accordingly, a

COA will not issue.




IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DENIED, and the case will be CLOSED. An appropriate order will follow.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATED: May 6, 2019
14-1157.01




                                             26
